Citation Nr: 1138165	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, S.M.



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1959 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  

In March 2010, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT


1.  The Veteran is on insulin and a restricted diet for his service-connected diabetes mellitus type II.

2.  Throughout the rating period on appeal, the evidence of record is against a finding that the Veteran's diabetes mellitus type II requires a regulation of activities.

3.  The evidence of record does not reflect that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment consistent with his education and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In the present case, VA correspondence, dated in February 2008 (TDIU) and in May 2008 (increased rating for Diabetes Mellitus) informed the Veteran of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the requirements for determining a disability rating and effective date in accordance with the Court's decision in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and VA and private medical treatment and examination reports.  Additionally, the claims file contains the Veteran's statements, and the statement of his wife and others, in support of his claims, to include his testimony and his wife's testimony at a March 2010 Board Hearing.  The Board has carefully reviewed his statements and the medical evidence, and concludes that there has been no identification of further available evidence not already of record.  In this regard, the Veteran testified that he gets treatment through VA and his medication through his private physician.  Both VA and private medical records are associated with the claims file.

VA examinations with respect to the issues on appeal were obtained in May 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions are more than adequate, as the opinions are predicated on examinations of the Veteran, reviews of his medical records, and interviews with the Veteran regarding his symptoms.  The reports contain findings necessary to evaluate the Veteran's diabetes and other disabilities under the applicable diagnostic code rating criteria.  The opinions are supported by the clinical evidence of record.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  


Legal criteria

Ratings in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Diabetes Mellitus

Under DC 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. § 4.119 (2010).

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913. Note 1 following 38 C.F.R. § 4.119 (2010).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

In April 2008, the Veteran requested an increased rating for his service-connected diabetes mellitus, type II.  As the Veteran's claim was received by VA in April 2008, the rating period on appeal is from April 2007, one year prior to the date of receipt of the increased rating claim, provided that the disability increased during that one year period. 38 C.F.R. § 3.400(o)(2) (2010), See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the disability is for consideration in rating a disability.

The Veteran's diabetes mellitus is rated under DC 7913, 38 C.F.R. § 4.119 (2010).  By a rating decision in April 2004, service connection was established for diabetes mellitus, type II and a 20 percent rating was assigned effective from September 23, 2003.  A 40 percent evaluation is warranted if the evidence reflects diabetes requiring insulin, restricted diet, and regulation of activities.  

An undated private list of medical instructions, received by VA in April 2008, reflects that the Veteran was to maintain a low fat/1800 calorie American Diabetes Association diet, and walk daily for exercise.  Private treatment notes dated in April 2008 reflect that the Veteran was to be careful with his diet.  Prescription records dated in April and July 2008 reflect that the Veteran was prescribed "Novolog", insulin needles, and pens.  Thus, the Board finds that the Veteran has diabetes which requires insulin and a restricted diet.  Therefore, the sole issue for consideration is whether the Veteran's service-connected diabetes mellitus requires the regulation of the Veteran's activities.  The Board finds, for the reasons noted below, that it does not, and an evaluation higher than 20 percent is not warranted.  

Regulation of activities is defined in the regulations as any requirement to avoid strenuous occupational and recreational activities.  As noted above, a private medical instruction form received by VA in April 2008 reflects that the Veteran was instructed to walk daily for exercise.  The form is negative for any regulation of activities.  A June 2008 VA medical record reflects that the Veteran "does not do much in the way of exercise."  It is negative for a medical regulation of activities.  A July 2008 VA medical record reflects that, for exercise/physical activity, the Veteran paints 3-4 hours a day, 4-5 times a week and it is work related.  The record further reflects that the Veteran was encouraged to increase  physical activity as tolerated.  A March 2009 VA medical record reflects that the Veteran was counseled on the importance of regular exercise and/or physical activity in the control of his blood pressure and diabetes.  He was advised to increase exercise to at least 30 minutes per day three days per week.  This advice was noted under the advice for diabetes and again under the advice for hypertension.  A July 2009 VA medical record reflects that the Veteran was to increase exercise as able.  An August 2009 private medical record reflects that the Veteran was to increase his activity.  A May 2010 VA examination report, as well as all other medical records, is negative for any medically prescribed regulation of activities due to diabetes mellitus. 

The Veteran testified that he has been told to restrict his activities when his blood sugar is low, or he will "fall over."  He stated that he has low blood sugars "probably a couple of times a month."  (See Board hearing transcript page 4.)  As noted above, regulation of activities refers to any requirement to avoid strenuous occupational and recreational activities.  The Board finds that medical advice to stop activities if one's blood sugar is low is not synonymous with a regulation of activities for VA purposes.  It is merely indicative that the Veteran may faint until he eats something or takes medication to bring his blood sugar under control. (See May 2010 VA examination report which reflects Veteran gets lightheaded when his blood sugar is low.)  

The Board also notes that the evidence of record includes a statement from the Veteran's former employer that the Veteran was not approved for insurance due to his diabetes and was therefore, terminated from his employment as a driver.  (See April 2008 correspondence from A. P.)  Additional evidence of record reflects that the Veteran quit his employment because he did not want to pay for a physical examination for insurance purposes.  Regardless, the Board finds that "regulation of activities" does not include the fact that the Veteran is not employed as a driver due to insurance reasons.  There is no credible evidence that a medical professional imposed any regulation on the Veteran's activities.  The evidence reflects that any possible restrictions by the insurance carrier would be based solely on the Veteran's status as a diabetic and not based on his particular symptoms.  In addition, the Board notes that the May 2010 VA examination report reflects that the Veteran has not had episodes of hypoglycemia severe enough to cause him to have his driver's license revoked; thus, the evidence is against a finding that the Veteran's diabetes mellitus requires a regulation of his activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (the regulatory history for DC 7913 supports the view that, in order to entitle a claimant to a disability rating greater than 20 percent, it must be shown that a regulation of these activities is medically necessary).  

In sum, the competent credible medical evidence of record is against a finding that any medical provider has stated that the Veteran should regulate his activities due to his diabetes.  To the contrary, the clinical evidence reflects that on numerous occasions, it was recommended that the Veteran should exercise.  As there is no medical evidence that the Veteran's activities are medically regulated, a rating in excess of 20 percent is not warranted.  

The Board has considered whether the evidence demonstrates entitlement to a higher evaluation based on all applicable criteria.  However, the Board concludes that the evidence of record does not demonstrate a disability picture that more closely approximates a 40 percent, 60 percent, or 100 percent evaluation.  Because of the successive nature of the rating criteria of DC 7913, the evaluation for each higher disability rating includes the criteria of each lower disability rating; thus, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  See also Mullins v. Shinseki, No. 09-2983, (Vet. App. Oct. 21, 2010).  Thus, because the Veteran does not have a regulation of activities, an evaluation in excess of 20 percent is not warranted for any portion of the rating period on appeal.  In this regard, the Board also notes that the evidence is against a finding that the Veteran has experienced episodes of ketoacidosis or hypoglycemic reactions necessitating hospitalization or twice a month visits to a diabetic care provider.  (The May 2010 VA examination report reflects that the Veteran reported that he sees his care provider every two months.)  

The Board has also considered whether a separate evaluation for any compensable complication of the Veteran's service-connected diabetes is warranted pursuant to Note (1) following Diagnostic Code 7913.  After reviewing the record, the Board finds that no higher evaluations, or additional separate compensable evaluations, are warranted.  In this regard, the Board notes that the Veteran is already service connected for bilateral eye disability at 30 percent, left lower peripheral neuropathy at 10 percent, right lower peripheral neuropathy at 10 percent, and hypertension (noncompensable).  In addition, his erectile dysfunction is included in his diabetes mellitus evaluation, as there is no evidence of deformity of the penis (See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  The Board has reviewed the evidence of record, as discussed more fully in the TDIU section of this opinion, and finds that higher evaluations, or compensable evaluations, are not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular evaluation.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  The Board acknowledges that there is evidence of record that the Veteran was unemployed because he could not obtain driving insurance.  As is discussed in further detail below in the TDIU section, the Board finds that is insufficient to find that the Veteran has such an exceptional disability picture, therefore, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot. See Thun, supra.

TDIU

The Veteran is service-connected for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling, bilateral eye status post cataract with pseudoaphakia associated with diabetes mellitus evaluated as 30 percent disabling, diabetes mellitus, type II with erectile dysfunction evaluated as 20 percent disabling, left lower extremity peripheral neuropathy associated with diabetes mellitus evaluated as 10 percent disabling, right lower extremity peripheral neuropathy associated with diabetes mellitus evaluated as 10 percent disabling, and hypertension associated with diabetes mellitus evaluated as noncompensable.  His combined evaluation is 80 percent from May 5, 2010.  Prior to that date, his combined evaluation was 20 percent from September 23, 2003 through January 15, 2007, and 70 percent from January 16, 2007 through May 4, 2010.

From January 16, 2007, the Veteran has met the schedular criteria listed in 38 C.F.R. § 4.16(a).  (Prior to that time, the Veteran did not meet the threshold requirements under 38 C.F.R. § 4.16(a).  That time period is not on appeal.)  To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

The evidence of record includes several VA medical records, including May 2010 VA examination reports.  None of the reports reflects that the Veteran is unable to sustain substantial gainful occupation due to his service connected disabilities alone.  To the contrary, a May 2010 VA examination report reflects that there are no effects of the Veteran's diabetes and all diagnosed complications on functionality in usual occupation.

A September 2007 VA medical record reflects that the Veteran reported that he retired at age 65 in 2002 and "was happy to retire due to past history of occupational problems, such as inconsistent work history, did not stay at any one job for very long, difficulty following instructions/orders from supervisors, did not want to interact with other people."  Upon clinical examination of the Veteran, the examiner found that there was not total occupation and social impairment due to PTSD signs and symptoms.  He also noted that PTSD signs and symptoms do not result in deficiencies in the areas of judgment, thinking, work, mood, or school.  There was some reduced reliability and productivity due to PTSD symptoms.  

The May 2010 VA medical examination report reflects the opinion of the examiner, upon clinical examination of the Veteran, that there was not total occupation and social impairment due to PTSD signs and symptoms.  He also noted that PTSD signs and symptoms do not result in deficiencies in the areas of judgment, thinking, work, mood, or school.  There was some reduced reliability and productivity due to PTSD symptoms. 

The Veteran testified that he thought that his PTSD could limit him in gaining or maintaining employment in that he angers easily; however, he also stated that he had not been in a fight since he became 65 years old (in 2003) and he did not testify as to any problems with his PTSD at his most recent employment.  The Veteran's statement that his anger could limit his employment opportunities is too speculative to support a finding of unemployability.  The Board notes that the September 2007 VA examination report reflects that the Veteran reported that he had inconsistent work history due to his PTSD.  At the Board hearing, the Veteran testified that he did not like to work in the summertime when the weather was hot, and when his wife was not working as a school teacher.  He did not mention PTSD as a reason for his seasonal work experience.

In March 2010, the Veteran testified that he has almost a constant burning, aching in the padded area behind the toes.  He also testified that when getting out of a car, he uses his hands to pull his legs in.  The May 2010 VA examination report reflects that the Veteran stated that the burning feeling never goes above his ankles or in his legs.  He reported no loss of sensation; however, the examination indicated slight decreased vibration sense of the first metatarsophalangeal joint bilaterally.  The Veteran reported that he walks in a hilly area, approximately three miles in 50 to 60 minutes, for exercise.  Upon examination, his gait was very slightly antalgic favoring the right great toe due to a gout attack.  He had normal strength is all muscle groups at 5 out of 5 without atrophy, spasm, or other muscle abnormalities.  Based on the foregoing, Board finds that higher evaluations for the Veteran's service connected peripheral neuropathies is not warranted.  In addition, as noted above, the May 2010 VA examination report reflects that there are no effects of the Veteran's diabetes complications on functionality in usual occupation.

The Veteran further testified in March 2010 that his vision is blurry at times, but that it is "good enough to get by", that he has difficulty driving at night, and that his doctor told him that his burning sensation in his eye is probably due to dry eyes.  The May 2010 VA examination report reflects that the Veteran had corrected visual acuity of 20/20 bilaterally.  He had normal reaction of pupils to light and accommodations and normal visual field assessment.  As noted above, the May 2010 VA examination report reflects that there are no effects of the Veteran's diabetes complications on functionality in usual occupation.

The Veteran testified that to his knowledge, no doctor had ever stated that he was unable to gain or maintain employment due to his service connected disabilities.  (See Board hearing transcript page 24.)  Importantly, he also testified that, in his opinion, his diabetes did not affect him on the job at all, to include his neuropathies.  (See Board hearing transcript page 10.)

The record reflects that the Veteran has work experience as a pilot, stock broker, driver, construction worker, and in an investment company.  It reflects he has some college education.  A July 2008 VA medical record reflects that the Veteran paints 3-4 hours a day, 4-5 times a week and it is work related

Veteran testified that his last employment was in 2004, when he worked driving shuttle vans.  He noted that he has back problems and is extremely limited in how long he can drive.  The Veteran is not service-connected for a back disability.  The Veteran also testified that he thought that his neuropathy was "starting to affect" him but that it did not bother him previously, or when he was employed.  

The Veteran's wife testified that the company for which the Veteran worked would not let him continue to work because he had diabetes.  Correspondence dated in April 2008, from  the Veteran's former employer, A.P., reflects that the Veteran's employer changed insurance companies and the Veteran was required to obtain a physical examination.  A.P. stated that the Veteran "is a diabetic and was not approved for coverage.  As such we could no longer employ him and he was terminated in September 2003."  However, the Board notes that a VA Form 21-4192, dated in August 2008, from the same company reflects that the Veteran was not terminated but that "he quit - took another job."  It also reflects that "he was not disabled."  

The Veteran testified that he did not work for several months during the summer of his last employment because 

When school let out and my wife was not working [as a school teacher], I didn't work, which was good.  Who wants to work driving a van in Phoenix in the summertime when it's 115 degrees?  And sometimes the air conditioner works and sometimes it doesn't.  

He further testified:

So I would take off, which was a benefit of that job. I could pretty much call my shots when I came to working as long as I worked when I said I would.  So I would take off usually starting in about May and come back in September. . . . So from the time that I stopped driving until the time that I came back to start driving again the company had switched insurers.  And the new insurer required everyone to get a new CDL physical.  And the drivers of that organization had to pay for their own CDL physical.  Other people that I knew that were there when I left were not there when I came back because they had diabetes and I knew that they had diabetes, and we talked about it.  And the new insurance company would not accept anybody that had diabetes.  So my remark to the general manger was 'well, then I'll just quit because why should I go and spend the money for the physical only to have the physical come back and say this individual has diabetes and we don't insure him, and you're going to tell me since the company won't insure me I can't drive the van because of the liability' so I left.  At that time I was 65, that would've been 2004.  So I was 65, and I said I worked long enough, so if I don't' work here I'm just not going to continue working.

(See Board hearing transcript page pages 22 and 23.)

Thus the evidence reflects that the Veteran chose to quit his employment rather than pay for a physical examination.  It also reflects that he assumed that he would not be eligible for work due to his diabetes.  (The Board notes that the Federal Diabetes Exemption Program allows applicants, who have completed the necessary paperwork and passed medical evaluations, to be exempt from the disqualification under 49 C.F.R. § 391, which states that a person is physically qualified to drive a commercial motor vehicle if that person has no established medical history or clinical diagnosis of diabetes mellitus currently requiring insulin for control. 49 C.F.R. § 391.41 (b)(3). See 68 Fed. Reg. 52441 (Sept. 3, 2003) amended by 70 Fed. Reg. 67777 (Nov. 8, 2005).  The evidence of record is against a finding that the Veteran was ever terminated from his employment due to actual denial of insurance coverage or other qualifications.  Moreover, any potential disqualification of obtaining insurance coverage based merely on a diagnosis of diabetes would not be based on a medical assessment of the Veteran's individual circumstances and symptoms of type II diabetes mellitus and therefore, does not serve as competent medical evidence concerning the severity of the Veteran's disability.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The record reflects that the Veterans diabetes and related disabilities have no effect on his employment, and that there was not total occupation and social impairment due to PTSD signs and symptoms.  Thus, the combined disabilities cannot possibly equal total occupation and social impairment.

The Board finds that the evidence is against a finding that the Veteran's service connected disabilities prevent the Veteran from maintaining substantial gainful employment consistent with work experience.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling, is denied.

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


